Exhibit 10.1

FIRST AMENDMENT

TO FIVE-YEAR REVOLVING CREDIT FACILITY AGREEMENT

This FIRST AMENDMENT TO THE FIVE-YEAR REVOLVING CREDIT FACILITY AGREEMENT (this
“Amendment”) is entered into as of March 29, 2018 (the “First Amendment
Effective Date”), among THE HARTFORD FINANCIAL SERVICES GROUP, INC., a Delaware
Corporation (the “Company”), the LENDERS (hereinafter defined) and BANK OF
AMERICA, N.A., as Administrative Agent (the “Administrative Agent”).

R E C I T A L S

A. Reference is made to the Five-Year Revolving Credit Facility Agreement by and
among the Company and such other subsidiaries of the Company as the Company may
designate from time to time subject to customary conditions (the “Borrowing
Subsidiaries” and, together with the Company, the “Borrowers”), the
Administrative Agent and the lenders party thereto, dated as of October 31, 2014
(in effect prior to the date hereof, the “Existing Credit Agreement”, and as
amended by the provisions set forth in Section 1 of this Amendment, the “Credit
Agreement”). Unless otherwise indicated herein, all capitalized terms used
herein shall have the meanings set forth in the Credit Agreement and all Section
references herein are to sections in the Credit Agreement.

B. The Borrowers have requested that upon and subject to the consent of the
Required Lenders (under and as defined in the Existing Credit Agreement) party
hereto (the “Consenting Lenders”) (which Consenting Lenders constitute the
Required Lenders for purposes of this Amendment), each lender set forth on
Schedule 2.01 to the Amended and Restated Credit Agreement (as defined below)
that shall have a Commitment (as defined in the Amended and Restated Credit
Agreement) under the Amended and Restated Credit Agreement (the “Extending
Lenders” and, together with the Consenting Lenders, the “Lenders”) and the
Administrative Agent enter into this Amendment to amend certain provisions of
the Existing Credit Agreement as of the date hereof, subject to the terms and
conditions set forth in this Amendment.

C. The Borrowers have further requested that the Lenders and the Administrative
Agent agree that the Credit Agreement (including all the exhibits and schedules
thereto) be further amended and restated upon the “Extension Date” (as such term
is defined in Exhibit A hereto, the “Extension Date”) (the Credit Agreement
(including all the exhibits and schedules thereto) as so amended and restated,
the “Amended and Restated Credit Agreement”) as attached hereto as Exhibit A.

In consideration of the foregoing and the mutual covenants contained herein, the
Borrowers, the Lenders and the Administrative Agent agree and acknowledge as
follows:

1. Amendments to Existing Credit Agreement.

(a) Section 1.01 of the Existing Credit Agreement is hereby amended by adding
the following new defined terms in the appropriate alphabetical order:

“ “Bail-In Action” shall mean the exercise of any Write-Down and Conversion
Powers by the applicable EEA Resolution Authority in respect of any liability of
an EEA Financial Institution.”



--------------------------------------------------------------------------------

“ “Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.”

“ “Benefit Plan” shall mean any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.”

“ “EEA Financial Institution” shall mean (a) any credit institution or
investment firm established in any EEA Member Country which is subject to the
supervision of an EEA Resolution Authority, (b) any entity established in an EEA
Member Country which is a parent of an institution described in clause (a) of
this definition, or (c) any financial institution established in an EEA Member
Country which is a Subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.”

“ “EEA Member Country” shall mean any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.”

“ “EEA Resolution Authority” shall mean any public administrative authority or
any Person entrusted with public administrative authority of any EEA Member
Country (including any delegee) having responsibility for the resolution of any
EEA Financial Institution.”

“ “EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation
Schedule published by the Loan Market Association (or any successor person), as
in effect from time to time.”

“ “PTE” shall mean a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.”

“ “Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.”

 

- 2 -



--------------------------------------------------------------------------------

(b) Section 1.01 of the Existing Credit Agreement is hereby amended by deleting
the definition of “Consolidated Net Worth” in its entirety and replacing it with
the following in lieu thereof:

“ “Consolidated Net Worth” shall mean, as at any date of determination, without
duplication, the consolidated stockholders’ equity of the Company and its
Subsidiaries (excluding Preferred Stock of the Company, except for perpetual
Preferred Stock of the Company, and accumulated other comprehensive income), as
determined on a consolidated basis in accordance with GAAP, plus non-controlling
interests in Subsidiaries, as determined in accordance with GAAP.”

(c) Section 1.01 of the Existing Credit Agreement is hereby amended by deleting
the definition of “Consolidated Total Capitalization” in its entirety and
replacing it with the following in lieu thereof:

“ “Consolidated Total Capitalization” shall mean, as at any date of
determination, the sum of (a) Consolidated Total Debt plus (b) Consolidated Net
Worth plus (c) Special Securities (but only to the extent of any portion of such
Special Securities that would account for less than 15% of Consolidated Total
Capitalization).”

(d) Section 1.01 of the Existing Credit Agreement is hereby amended by deleting
the definition of “Consolidated Total Debt” in its entirety and replacing it
with the following in lieu thereof:

“ “Consolidated Total Debt” shall mean, as at any date of determination, without
duplication, (i) all Indebtedness of the Company and its Subsidiaries determined
on a consolidated basis in accordance with GAAP, plus (ii) preferred securities
that are mandatorily redeemable, or redeemable at the option of the holder,
within 10 years of such date of determination, plus (iii) Special Securities but
only to the extent of any portion of such Special Securities that would exceed
15% of Consolidated Total Capitalization.”

(e) Section 1.01 of the Existing Credit Agreement is hereby amended by deleting
the definition of “Special Securities” in its entirety and replacing it with the
following in lieu thereof:

“ “Special Securities” shall mean any of the following issued by the Borrower,
(a) redeemable preferred securities that are not redeemable, whether mandatorily
or at the option of the holder thereof, sooner than the tenth anniversary of the
date of determination, (b) junior subordinated debentures outstanding on the
First Amendment Effective Date that (i) are subordinated in right of payment to
the Loans and (ii) do not mature and are not redeemable, mandatorily or at the
option of the holder thereof, prior to the date that is 90 days following the
latest Maturity Date under this Agreement and (c) any other securities issued on
or after the First Amendment Effective Date that at the time of determination
would be (in accordance with S&P’s methodology as in effect on the First
Amendment Effective Date or, if later, the date of issuance of such securities,
but applying such methodology to the terms of such securities, including
maturity, as in effect on the date of determination) classified as possessing
“intermediate equity content” (either strong or adequate) or “high equity
content” by S&P (or the equivalent classification then in effect).”

 

- 3 -



--------------------------------------------------------------------------------

(f) Section 1.01 of the Existing Credit Agreement is hereby amended by deleting
clause (d)(i) of the definition of “Defaulting Lender” in its entirety and
replacing it with the following in lieu thereof:

“(i) become the subject of a proceeding under any Debtor Relief Law or a Bail-In
Action”

(g) Article III of the Existing Credit Agreement is hereby amended by inserting
a new Section 3.14 immediately after Section 3.13 of such Article as follows:

“3.14 Plan Assets. As of the First Amendment Effective Date, each Borrower is
not and will not be using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments.”

(h) Article III of the Existing Credit Agreement is hereby amended by inserting
a new Section 3.15 immediately after the new Section 3.14 of such Article as
follows:

“3.15 EEA Financial Institutions. No Borrower is an EEA Financial Institution.”

(i) Section 5.14 of the Existing Credit Agreement is hereby amended by deleting
the reference to “US$13,500,000,000” therein and inserting “US$9,000,000,000” in
lieu thereof;

(j) Article VIII of the Existing Credit Agreement is hereby amended by inserting
a new Section 8.09 immediately after Section 8.08 of such Article as follows:

“8.09 Certain ERISA Matters. (a) Each Lender (x) represents and warrants, as of
the date such Person became a Lender party hereto, to, and (y) covenants, from
the date such Person became a Lender party hereto to the date such Person ceases
being a Lender party hereto, for the benefit of, the Administrative Agent and
the Arrangers and their respective Affiliates, and not, for the avoidance of
doubt, to or for the benefit of the Borrowers, that at least one of the
following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment

 

- 4 -



--------------------------------------------------------------------------------

funds) or PTE 96-23 (a class exemption for certain transactions determined by
in-house asset managers), is applicable with respect to such Lender’s entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and the Arrangers and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrowers, that:

(i) none of the Administrative Agent or the Arrangers or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50,000,000, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

 

- 5 -



--------------------------------------------------------------------------------

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies,

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

(v) no fee or other compensation is being paid directly to the Administrative
Agent or the Arrangers or any their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Letters of
Credit, the Commitments or this Agreement.

(c) The Administrative Agent and the Arrangers hereby inform the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Loans, the
Letters of Credit, the Commitments and this Agreement, (ii) may recognize a gain
if it extended the Loans, the Letters of Credit or the Commitments for an amount
less than the amount being paid for an interest in the Loans, the Letters of
Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the
foregoing.”

(k) Article IX of the Existing Credit Agreement is hereby amended by inserting a
new Section 9.21 immediately after Section 9.20 of such Article as follows:

“9.21 Acknowledgment and Consent to Bail-In of EEA Financial Institutions.
Solely to the extent any Lender or LC Issuer that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or LC Issuer that is an EEA Financial Institution
arising under any Loan

 

- 6 -



--------------------------------------------------------------------------------

Document, to the extent such liability is unsecured, may be subject to the
write-down and conversion powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender or LC Issuer that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.”

(l) Schedule 9.01 of the Existing Credit Agreement is hereby deleted in its
entirety and replaced with the schedule attached hereto as Schedule 9.01.

2. Representations. As a material inducement to the Lenders and the
Administrative Agent to execute and deliver this Amendment, each Borrower
represents and warrants to the Lenders and the Administrative Agent that on and
as of the date hereof:

(a) The execution, delivery and performance of this Amendment (i) has been duly
authorized by all requisite corporate action and (ii) will not (A) violate
(x) any provision of any law, statute, rule or regulation (including the Margin
Regulations) or of the certificate of incorporation or other constitutive
documents or by-laws of the Borrowers, (y) any order of any Governmental
Authority or (z) any provision of any indenture or other agreement evidencing
Indebtedness or, except for violations that could not reasonably be expected to
result in a Material Adverse Effect or to affect adversely the rights or
interests of the Lenders, any agreement or other instrument to which any
Borrower is a party or by which it or any of its property is or may be bound,
(B) be in conflict with, result in a breach of or constitute (alone or with
notice or lapse of time or both) a default under any such indenture or other
agreement evidencing Indebtedness or, except for conflicts, breaches or defaults
that could not reasonably be expected to result in a Material Adverse Effect or
to affect adversely the rights or interests of the Lenders, any other agreement
or other instrument to which any Borrower is a party or by which it or any of
its property is or may be bound, or (C) result in the creation or imposition of
any lien upon any property or assets of any Borrower;

 

- 7 -



--------------------------------------------------------------------------------

(b) upon its execution and delivery by the Borrowers, the Administrative Agent
and the Lenders, this Amendment will constitute a legal, valid and binding
obligation of such Borrower, enforceable against such Borrower in accordance
with this Amendment’s terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar Laws affecting creditors’ rights
generally and to general principles of equity, regardless of whether considered
in a proceeding in equity or at law;

(c) no Default or Event of Default has occurred and is continuing; and

(d) the representations and warranties of such Borrower set forth in the Credit
Agreement are true and correct in all material respects as of the First
Amendment Effective Date.

3. Conditions Precedent to Effectiveness of Amendment. This Amendment shall not
become effective and the First Amendment Effective Date shall not occur unless
and until each of the following conditions precedent have been satisfied:

(a) the Administrative Agent shall have received counterparts of this Amendment
executed by the Borrowers, the Consenting Lenders, the Extending Lenders and the
Administrative Agent;

(b) the Administrative Agent shall have received a favorable written opinion of
(i) Donald C. Hunt, Esq., in-house counsel to the Borrowers and (ii) Cleary
Gottlieb Steen & Hamilton LLP, counsel to the Borrowers, dated the First
Amendment Effective Date and addressed to the Administrative Agent and the
Lenders, covering such matters relating to the Borrowers, this Amendment, the
Amended and Restated Credit Agreement and the transactions contemplated thereby
as the Administrative Agent shall reasonably request;

(c) the Administrative Agent shall have received such documents and certificates
as the Administrative Agent may reasonably request relating to the organization,
existence and good standing of each Borrower, the authorization of this
Amendment, the Amended and Restated Credit Agreement and the transactions
contemplated hereby and thereby and any other legal matters relating to the
Borrowers, the Loan Documents, this Amendment the Amended and Restated Credit
Agreement or the transactions contemplated hereby or thereby, all in form and
substance reasonably satisfactory to the Administrative Agent;

(d) the Administrative Agent shall have received all fees due and payable on or
prior to the First Amendment Effective Date required to be paid by the Borrowers
in connection with this Amendment and under any commitment letter or fee letter
entered into in connection therewith (including, but not limited to, (i) any and
all fees due and payable to Merrill Lynch, Pierce, Fenner & Smith Incorporated,
JPMorgan Chase Bank, N.A., Citigroup Global Markets Inc., U.S. Bank National
Association and Wells Fargo Securities LLC and (ii) fees, charges and
disbursements of Davis Polk & Wardwell LLP, counsel to the Administrative
Agent);

 

- 8 -



--------------------------------------------------------------------------------

(e) the Administrative Agent and the Lenders shall have received all
documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the USA Patriot Act, as may be reasonably requested in
writing at least seven (7) Business Days prior to the First Amendment Effective
Date;

(f) on and as of the First Amendment Effective Date, no Default or Event of
Default has occurred and is continuing;

(g) the representations and warranties of each Borrower set forth in the Credit
Agreement are true and correct in all material respects as of the First
Amendment Effective Date; and

(h) the Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Company, certifying that the representations and
warranties set forth in Section 2 of this Amendment shall be true and correct as
of the First Amendment Effective Date.

4. Amended and Restated Credit Agreement. Upon the satisfaction of the
conditions set forth in Section 5 hereof, the Credit Agreement shall,
automatically and without further action by any party, be amended and restated
in the form of the Amended and Restated Credit Agreement as set forth in Exhibit
A attached hereto (it being understood and agreed that, in the event that such
conditions are not satisfied on or prior to January 10, 2019, the Amended and
Restated Credit Agreement shall not become effective and the Credit Agreement
(as otherwise amended by this Amendment) shall remain in full force and effect).

Without limiting the generality of the foregoing, the parties agree that,
subject to the satisfaction of the conditions referred to in the paragraph
above, on the Extension Date:

(a) the amount of the aggregate Commitments under the Credit Agreement shall be
automatically and permanently reduced to $750,000,000 pursuant to Section 2.12
of the Credit Agreement (it being understood and agreed by the Administrative
Agent and the Extending Lenders that any advance notice required thereunder in
order to reduce the Commitments is hereby waived) and the Borrowers shall, if
necessary, concurrently prepay the principal of outstanding Loans or cash
collateralize outstanding Letters of Credit such that the Revolving Credit
Exposures shall not exceed the Commitments in effect after such reduction of the
Commitments;

(b) without any further action by the Borrowers, each Lender (as defined in the
Existing Credit Agreement) that is not set forth on Schedule 2.01 to the Amended
and Restated Credit Agreement and will not have a Commitment (as defined
therein) under the Amended and Restated Credit Agreement (each an “Exiting
Lender”), each Extending Lender, the Administrative Agent or any other party
hereto, (i) each of the Exiting Lenders and each of the Extending Lenders whose
aggregate amount of Commitments under the Credit Agreement immediately prior to
the Extension Date (after giving effect

 

- 9 -



--------------------------------------------------------------------------------

to the reduction in the aggregate Commitments set forth in clause (a) above) is
being reduced pursuant to the Amended and Restated Credit Agreement from its
aggregate amount of Commitments under the Credit Agreement (each a “Reducing
Party”) shall be deemed to have irrevocably sold and assigned to each of the
Extending Lenders whose aggregate amount of commitments is being increased
pursuant to the Amended and Restated Credit Agreement from its aggregate amount
of Commitments under the Credit Agreement (each an “Increasing Party”) an
undivided portion of its Commitments under the Credit Agreement and its rights
and obligations as a Lender under the Credit Agreement, and the other Loan
Documents (to the extent a party thereto), and each of the Increasing Parties
shall be deemed to have irrevocably accepted and assumed from each of the
Reducing Parties, an undivided portion of such commitments, rights and
obligations, so that, after giving effect thereto, each of the Extending Lenders
has a Commitment (as such term is defined in the Amended and Restated Credit
Agreement) as set forth on Schedule 2.01 to the Amended and Restated Credit
Agreement, (ii) each of the Exiting Lenders shall not be a party to the Amended
and Restated Credit Agreement or have any further rights or obligations
thereunder (other than any right or obligation, that, pursuant to the Credit
Agreement, expressly survives a termination of the Commitment of such Exiting
Lender under the Credit Agreement), all as if the sales and assignments set
forth in this Section 4(b) had been effected pursuant to one or more Assignment
and Assumption Agreements, and (iii) each of the Extending Lenders shall
continue to be a party to the Amended and Restated Credit Agreement with a
Commitment (as defined therein) as set forth on Schedule 2.01 to the Amended and
Restated Agreement and shall continue to have the rights and obligations of a
Lender (as defined therein) thereunder and under the other Loan Documents (as
defined therein);

(c) Existing Roll-Over Letters of Credit (as defined in the Amended and Restated
Credit Agreement) that are issued by an LC Issuer under the Credit Agreement
shall be deemed to have been issued pursuant to the Amended and Restated Credit
Agreement by that LC Issuer, in its capacity as an LC Issuer (as defined in the
Amended and Restated Credit Agreement), and shall be deemed to be amended as of
the Extension Date so that the liability of the Extending Lenders under such
Existing Roll-Over Letter of Credit from and after the Extension Date shall be
consistent with the requirements of the Amended and Restated Credit Agreement,
including pursuant to Section 2.06(d) of the Amended and Restated Credit
Agreement, and such Existing Roll-Over Letters of Credit (as defined in the
Amended and Restated Credit Agreement), as so amended, shall be deemed to have
been issued pursuant to the Amended and Restated Credit Agreement; and

(d) the Borrowers and each Extending Lender shall make such adjustments and
payments as the Administrative Agent shall determine in order to give effect to
the foregoing.

For the avoidance of doubt, until the Extension Date, each Exiting Lender and
each Extending Lender shall continue to hold its Commitment under the Credit
Agreement.

 

- 10 -



--------------------------------------------------------------------------------

5. Conditions Precedent to Extension Date. The Amended and Restated Credit
Agreement shall become effective upon satisfaction of the following on or prior
to January 10, 2019:

(a) the First Amendment Effective Date shall have occurred;

(b) the conditions precedent set forth in Section 4.02 of the Amended and
Restated Credit Agreement shall have been satisfied;

(c) Schedule 1.01(B) to the Amended and Restated Credit Agreement shall have
been updated immediately prior to the Extension Date; and

(d) the Administrative Agent, the Arrangers and each Lender shall have received
all fees due and payable on or prior to the Extension Date required to be paid
by the Borrowers in connection with this Amendment, the Amended and Restated
Credit Agreement and under any commitment letter or fee letter entered into in
connection therewith (including fees, charges and disbursements of Davis Polk &
Wardwell LLP, as counsel to the Administrative Agent).

 

- 11 -



--------------------------------------------------------------------------------

6. Expenses. The Borrowers shall pay all reasonable costs, fees, and expenses
paid or incurred by the Administrative Agent incident to this Amendment,
including, without limitation, the reasonable fees and expenses of the
Administrative Agent’s counsel in connection with the negotiation, preparation,
delivery, and execution of this Amendment and any related documents.

7. Miscellaneous. Unless stated otherwise herein, (a) the singular number
includes the plural and vice versa and words of any gender include each other
gender, in each case, as appropriate, (b) headings and captions shall not be
construed in interpreting provisions of this Amendment, (c) this Amendment shall
be governed by and construed in accordance with the laws of the State of New
York, (d) if any part of this Amendment is for any reason found to be
unenforceable, all other portions of it shall nevertheless remain enforceable,
(e) this Amendment may be executed in any number of counterparts with the same
effect as if all signatories had signed the same document, and all of those
counterparts shall be construed together to constitute the same document,
(f) delivery of an executed counterpart of a signature page to this Amendment by
telecopier, by electronic mail or by other electronic imaging shall be effective
as delivery of a manually executed counterpart of this Amendment, (g) this
Amendment, the Credit Agreement, as amended by this Amendment, and the other
Loan Documents constitute the entire agreement and understanding among the
parties hereto and supersede any and all prior agreements and understandings,
oral or written, relating to the subject matter hereof, (h) except as provided
in this Amendment, the Credit Agreement, and the other Loan Documents are
unchanged and are ratified and confirmed; and (i) except as provided in this
Amendment, the execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under any of the Loan Documents, nor constitute a waiver of
any provision of any of the Loan Documents.

8. Parties. This Amendment is a Loan Document. This Amendment binds and inures
to the benefit of the Borrowers, the Administrative Agent, the Lenders and their
respective successors and assigns, subject to Section 9.04 of the Credit
Agreement.

The parties hereto have executed this Amendment in multiple counterparts as of
the date first above written.

[REMAINDER OF PAGE INTENTIONALLY BLANK.

SIGNATURE PAGES FOLLOW.]

 

- 12 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed
effective as of the date set forth above,

 

THE HARTFORD FINANCIAL SERVICES GROUP, INC. By:   /s/ Sabra R. Purtill   Name:  
Sabra R. Purtill   Title:   Senior Vice President and Treasurer

[Signature Page to First Amendment to Five-Year Revolving Credit Facility
Amendment]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:   /s/ Elizabeth Uribe   Name:
 

Elizabeth Uribe

  Title:  

Assistant Vice President

[Signature Page to First Amendment to Five-Year Revolving Credit Facility
Amendment]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:   /s/ Hema Kishani   Name:   Hema Kishani
  Title:   Vice President

[Signature Page to First Amendment to Five-Year Revolving Credit Facility
Amendment]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:   /s/ James S. Mintzer   Name:  
James S. Mintzer   Title:   Executive Director

[Signature Page to First Amendment to Five-Year Revolving Credit Facility
Amendment]

 



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:   /s/ Maureen Moroney   Name:   Maureen Moroney
  Title:   Vice President

[Signature Page to First Amendment to Five-Year Revolving Credit Facility
Amendment]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:   /s/ Ferris Joanis   Name:  
Ferris Joanis   Title:   Vice President

[Signature Page to First Amendment to Five-Year Revolving Credit Facility
Amendment]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as a Lender

By:   /s/ Grainne Pergolini   Name:  

Grainne Pergolini

  Title:   Managing Director

[Signature Page to First Amendment to Five-Year Revolving Credit Facility
Amendment]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By:   /s/ May Huang   Name:   May Huang   Title:
  Assistant Vice President

[Signature Page to First Amendment to Five-Year Revolving Credit Facility
Amendment]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender By:   /s/ Doreen Barr  
Name:   Doreen Barr   Title:   Authorized Signatory By:   /s/ Sophie Bulliard  
Name:   Sophie Bulliard   Title:   Authorized Signatory

[Signature Page to First Amendment to Five-Year Revolving Credit Facility
Amendment]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender By:   /s/ Ming K. Chu   Name:  
Ming K. Chu   Title:   Director By:   /s/ Virginia Cosenza   Name:   Virginia
Cosenza   Title:   Vice President

[Signature Page to First Amendment to Five-Year Revolving Credit Facility
Amendment]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender By:   /s/ Annie Carr   Name:   Annie Carr  
Title:   Authorized Signatory

[Signature Page to First Amendment to Five-Year Revolving Credit Facility
Amendment]



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON, as a Lender By:   /s/ Richard G. Shaw   Name:  
Richard G. Shaw   Title:   Vice President

[Signature Page to First Amendment to Five-Year Revolving Credit Facility
Amendment]



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY, as a Lender By:   /s/ Scott Hennessee   Name:
  Scott Hennessee   Title:   Senior Vice President

[Signature Page to First Amendment to Five-Year Revolving Credit Facility
Amendment]



--------------------------------------------------------------------------------

STATE STREET BANK AND TRUST COMPANY, as a Lender By:   /s/ Kimberly R. Costa  
Name:   Kimberly R. Costa   Title:   Vice President

[Signature Page to First Amendment to Five-Year Revolving Credit Facility
Amendment]



--------------------------------------------------------------------------------

Schedule 9.01

ADMINISTRATIVE AGENT’S OFFICE;

CERTAIN ADDRESSES FOR NOTICES

ADMINISTRATIVE AGENT:

Administrative Agent’s Office

(for payments and requests for credit extensions):

Bank of America, N.A.

2380 Performance Dr.; Building C

Mail Code: TX2-984-03-23

Richardson, TX 75082

Attention of Kesha Martinez

Telephone No.: 469-201-8836

Telecopy No.: 214-290-9416

Electronic Mail: kesha.martinez@bankofamerica.com

Ref: The Hartford Financial Services Group

Account No. (for Dollars):

Bank of America NA

ABA# 026009593

ACCT: 1366072250600

Attn: Credit Services

Ref: The Hartford Financial Services Group

Account No. (for Euro):

Bank of America London

IBAN: GB63 BOFA 1650 5096 2720 19

ACCT: 96272019

Swift Address: BOFAGB22

Attn: Grand Cayman Unit 1207

Ref: The Hartford Financial Services Group

Account No. (for Sterling):

Bank of America London

IBAN: GB41 BOFA 1650 5096 2720 27

ACCT: 96272027

London Sort Code: 16-50-50

Swift Address: BOFAGB22

Ref: The Hartford Financial Services Group

Attn: Grand Cayman Unit 1207



--------------------------------------------------------------------------------

Account No. (for Yen):

Bank of America, Tokyo

Swift Address: BOFAJPJX

ACCT: 96272011

Attn: Credit Services Grand Cayman Unit 1207

Ref: The Hartford Financial Services Group

Account No. (for Canadian Dollars):

Bank of America Canada

Swift Address: BOFACATT

ACCT: 65042228

Attn: Credit Services Grand Cayman Unit 1207

Ref: The Hartford Financial Services Group

(for other Notices as Administrative Agent):

Bank of America, N.A.

Agency Management

135 S. LaSalle Street

Mail Code: IL4-135-09-61

Chicago, IL 60603

Attention: Elizabeth Uribe

Telephone No.: 312-828-5060

Telecopy No.: 877-206-9473

Electronic Mail: elizabeth.uribe@baml.com

Ref: The Hartford Financial Services Group

LC ISSUER:

Bank of America, N.A.

Global Trade Operations

One Fleet Way

Mail Code: PA6-580-02-30

Scranton, PA 18507-1999

Standby Letter of Credit Unit

Attn: Charles Herron, Assistant VP

Telephone No.: 570-496-9564

Telecopy No.: 1-800-755-8743



--------------------------------------------------------------------------------

EXHIBIT A

Amended and Restated Credit Agreement (including Schedules and Exhibits thereto)

Attached.